Exhibit 10.2

 

STERLING CONSTRUCTION COMPANY, INC.

 

Restricted Stock Award Agreement

 

  Award Date: [___________, 2018]     Award Recipient: [Name of Participant]    
Shares of Common Stock: [Total Shares]     Expiration Date: January 1, 2021  

 

This Restricted Stock Award Agreement (this "Agreement") is made effective as of
the Award Date set forth above and is entered into between you, the above-named
Award Recipient, and Sterling Construction Company, Inc. (the "Company")
pursuant to the Company’s Stock Incentive Plan (the "Plan.") The Plan is hereby
incorporated into this Agreement by this reference. By signing this Agreement,
you acknowledge that you have received a copy of the Plan and a summary
description of the Plan.

 

In consideration of the award to you of the number of Shares of Common Stock of
the Company set forth above (the "Shares") you and the Company agree as follows:

 

1.Award of the Shares. The Company hereby awards to you, and you hereby accept
the award of the Shares subject to the terms and conditions set forth in this
Agreement. Any additional shares of common stock of the Company that are issued
to you on account of the Shares as a result of stock dividends, stock splits or
recapitalizations (whether by way of mergers, consolidations, combinations or
exchanges of shares or the like) will be subject to this Agreement and are
included in the definition of the word "Shares."

 

2.The Restrictions. Until the Shares vest in accordance with Section 3, below,
you may not sell, assign, transfer, pledge or otherwise dispose of or encumber
any of the Shares or any of your rights or interests in the Shares except by
your will or according to the laws of descent and distribution (the
"Restrictions.")

 

3.Expiration of the Restrictions. Unless the Shares have earlier been forfeited
as provided in this Agreement, the Restrictions will expire (i.e. the Shares
will vest) as follows:

 

 

Date

(at 5:00 p.m. Central Time)

Shares Vested     January 1, 2019 [Tranche 1]     January 1, 2020 [Tranche 2]  
  January 1, 2021 [Tranche 3]  

 

3.1Shares that are still subject to the Restrictions will also vest on the
earliest to occur of the following:

 

(a)A Change in Control of the Company (as that term is defined in the Plan.)

 

(b)Your employment is terminated without Cause (as defined below.)

 

(c)Your employment is terminated because you have become permanently disabled
(as defined below.)

 

(d)Your death.

 

4.Forfeiture of the Shares. If either of the following events occurs, all of the
Shares that are then still subject to the Restrictions will be forfeited and
returned to the Company without the payment of any compensation to you:

 

·You resign your employment.

 

·Your employment is terminated for Cause.

 

 

 



5.Definitions. As used in this Agreement —

 

5.1The words "permanently disabled" mean that because of a physical or mental
impairment, you are unable to perform your duties and responsibilities as an
employee for ninety or more days within a six-month period.

 

5.2"Cause" means —

 

(a)You were grossly negligent in the performance of your duties and/or your
responsibilities; or you refused to perform your duties and/or responsibilities.

 

(b)You committed an act of theft or other dishonesty, including, but not limited
to an intentional misapplication of the Company's or of any of its subsidiaries'
funds or other property.

 

(c)You were convicted of any other criminal activity (other than a traffic
violation or minor misdemeanor).

 

(d)You participated in any activity involving moral turpitude that is, or could
reasonably be expected to be injurious to the business or reputation of the
Company.

 

(e)You used alcohol immoderately and /or used non-prescribed narcotics that had
the effect of adversely and materially affecting the performance of your duties.

 

(f)You committed a material breach of a Company policy.

 

6.Your Rights as a Stockholder. Except for the Restrictions and the other
limitations and conditions set forth in this Agreement, as owner of the Shares
you will have all of the rights of a stockholder of the Company, including the
right to vote the Shares and to receive any dividends paid on the Shares.

 

7.The Shares.

 

7.1The Shares will be issued to you as a book entry by the Company's transfer
agent, and you will be advised of their issuance. When the Restrictions expire,
subject to the provisions of Section 8, below, you may leave the Shares in your
account at the transfer agent; you may have your broker transfer the Shares
electronically to your brokerage account; or you may have the Shares delivered
to you in the form of a stock certificate.

 

7.2Any of the Shares that are forfeited will be returned to the Company and
canceled without the payment of any compensation to you.

 

8.Securities and Other Laws. The Company may require as a pre-condition to the
delivery of the Shares to you —

 

8.1That the Shares shall have been duly listed, upon official notice of
issuance, upon any national securities exchange or automated quotation system on
which the Company's common stock may then be listed or quoted;

 

8.2That either (a) a registration statement under the Securities Act of 1933
(the "Act") relating to the Shares is in effect; or (b) in the opinion of
counsel to the Company, the issuance of the Shares is exempt from registration
under the Act, in which event you shall have made such undertakings and
agreements with the Company as the Company may reasonably require; and

 

8.3That such other steps, if any, as counsel to the Company considers necessary
to comply with any law applicable to the Shares shall have been taken by you, by
the Company or both. The Shares may be subject to such restrictions as counsel
for the Company considers necessary to comply with applicable laws.

 

9.Taxes. You agree to pay to the Company or to make provision satisfactory to
the Company for the payment of any taxes required by law to be paid by you, or
that are required to be withheld from you relating to the Shares no later than
the date of the event creating the tax liability. To the extent permitted by
law, the Company may deduct any such tax obligation that is not paid when due
from any payment of any kind due to you from the Company.

 

[Name of Participant] Restricted Stock Agreement dated _____________, 2018Page 2
of 3

 

 



10.Adjustment in Provisions. Upon any change from time to time in the
outstanding common stock of the Company by reason of a stock dividend,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other such
transaction affecting the Company’s common stock, the relevant parts of this
Agreement shall be appropriately adjusted by the Company, if necessary, to
reflect such change in a fair manner.

 

11.Amendments. The Compensation Committee of the Board of Directors (the
"Committee") may amend, modify or terminate this Agreement, including by
substituting another award of the same or a different type. Your consent to such
an action will be required unless the Committee determines that the action,
taking into account any related action, would not materially and adversely
affect you.

 

12.Decisions by the Committee. Any dispute or disagreement that arises under, or
as a result of, or pursuant to, this Agreement shall be resolved by the
Committee in its sole and absolute discretion, and any such resolution or any
other determination by the Committee under, or pursuant to, this Agreement, and
any interpretation by the Committee of the terms and conditions of this
Agreement or the Plan shall be final, binding, and conclusive on all persons
affected thereby.

 

In Witness Whereof, you and the Company have signed this Agreement to be
effective as of the Award Date.

 

Sterling Construction Company, Inc.

 

 

            By:         Paul J. Varello   [Name of Participant]   Chief
Executive Officer    

 

 

 



[Name of Participant] Restricted Stock Agreement dated _____________, 2018 Page
3 of 3



--------------------------------------------------------------------------------

